Opinion issued July 26, 2016




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-16-00529-CR
                          ———————————
              IN RE MICHAEL DONNELL PRUITT, Relator



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION
      Relator, Michael Donnell Pruitt, proceeding pro se and incarcerated, has

filed an “Application For Writ of Mandamus” seeking to compel the respondents,

listed as “Chief District Attorney John Lewis” and “Judge Susan Brown,” to rule
on his pending pro se pre-trial motions and writ of mandamus filed in his

underlying criminal proceeding.1

        We construe the application as a petition for writ of mandamus, but deny the

petition. See TEX. R. APP. P. 52.8(a), (d). We dismiss all pending motions as

moot.

                                   PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
        The underlying case is The State of Texas v. Michael Donnell Pruitt, Cause No.
        1502019, pending in the 185th District Court, Harris County, Texas, The
        Honorable Susan Brown presiding.

                                           2